United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2465
                        ___________________________

Roger Fires, Individually, and as Parents of Child Doe; Dawn Fires, Individually,
                           and as Parents of Child Doe

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

 Heber Springs School District; Russell Hester, Individually, and in His Official
Capacity as Superintendent; Ginger Wallace, In Her Official Capacity as Principal
of Heber Springs High School; Brad Reese, In His Official Capacity as Assistant
                    Principal of Heber Springs High School

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                            Submitted: March 10, 2014
                               Filed: June 2, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Roger and Dawn Fires (“the Fireses”), individually and on behalf of their
daughter Child Doe, appeal the amount of attorney’s fees awarded to them under 42
U.S.C. § 1988. After the jury awarded $1.00 in nominal damages for their underlying
42 U.S.C. § 1983 action, the Fireses requested attorney’s fees in the amount of
$57,225. The district court1 approved a reduced fee award of $10,000.

       The Fireses brought this lawsuit against the Heber Springs School District and
various school officials after their daughter was suspended from school and required
to perform community service. This punishment was the consequence of a prank
phone call that the Fireses’ daughter and other students placed while on a school trip
on April Fools’ Day in which they fabricated a story about a school bus accident. The
Fireses alleged that their daughter had been punished without due process, in
violation of the Fourteenth Amendment, and claimed violations of federal and state
law. The Fireses’ complaint sought compensatory and punitive damages as well as
permanent injunctive relief. Shortly before trial, the Fireses voluntarily dismissed the
individual-capacity claims against two of the school officials. After a four-day trial,
the jury found for the Fireses on their § 1983 claim and awarded them $1.00 as
nominal damages.

       Following the jury’s verdict, the Fireses requested $57,225 in attorney’s fees.
The district court concluded that an award of attorney’s fees was appropriate because
the Fireses were the prevailing party under § 1988 and because their victory was not
merely technical or de minimis. Although the district court accepted as reasonable
the hourly rate that the Fireses’ counsel proposed, the court determined that the
attorney’s fee award sought by the Fireses was unreasonable in light of the case’s lack
of complexity and the minimal relief obtained by the Fireses. The district court also
provided three examples of excessive time that counsel expended on this matter.
After weighing these considerations, the district court awarded the Fireses $10,000
for attorney’s fees.


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
       “Attorney’s fees are within the broad discretion of the district court and will
not be reversed absent an abuse of discretion.” Hanig v. Lee, 415 F.3d 822, 825 (8th
Cir. 2005). Under § 1988, a district court may award a reasonable attorney’s fee in
an action brought under § 1983 if the plaintiff is the prevailing party. 42 U.S.C.
§ 1988(b). A plaintiff is the prevailing party “when actual relief on the merits of his
claim materially alters the legal relationship between the parties by modifying the
defendant’s behavior in a way that directly benefits the plaintiff.” Farrar v. Hobby,
506 U.S. 103, 111-12 (1992). This “generous formulation” includes a plaintiff who
wins nominal damages. Id. at 109, 112; see Piper v. Oliver, 69 F.3d 875, 876 (8th
Cir. 1995). But being the prevailing party does not mean that a plaintiff who recovers
nominal damages is entitled to attorney’s fees. Id. at 877. Indeed, “[w]hen a plaintiff
recovers only nominal damages because of his failure to prove an essential element
of his claim for monetary relief, the only reasonable fee is usually no fee at all.”
Milton v. Des Moines, 47 F.3d 944, 945 (8th Cir. 1995) (quoting Farrar, 506 U.S. at
115). In order to receive attorney’s fees, a plaintiff who recovers nominal damages
must achieve more than a technical or de minimis victory. Piper, 69 F.3d at 877
(setting forth three factors relevant to whether a plaintiff has achieved more than a
technical or de minimis victory).

        If a plaintiff who receives nominal damages achieves more than a technical or
de minimis victory, a district court should award a reasonable attorney’s fee to the
plaintiff. See id.; Ollis v. HearthStone Homes, Inc., 495 F.3d 570, 576-77 (8th Cir.
2007); Lowry ex rel. Crow v. Watson Chapel Sch. Dist., 540 F.3d 752, 764-66 (8th
Cir. 2008). The “most useful starting point” for determining a reasonable attorney’s
fee is the lodestar, which is the product of a reasonable hourly rate and the number
of hours reasonably expended on the matter. Hensley v. Eckerhart, 461 U.S. 424, 433
(1983). When calculating the lodestar, a district court need not accept counsel’s
submission of hours as conclusive but should exclude from that total those hours that
were not reasonably expended on the litigation. Id. at 433-34. A district court also
may weigh other considerations to determine whether an attorney’s fee should be

                                         -3-
adjusted upward or downward from the lodestar. Id. at 434. The “most critical” of
these additional factors is the degree of success achieved by the plaintiff. Id. at 436-
37; Farrar, 506 U.S. at 114-15.

       The Fireses assert that the district court abused its discretion by failing to
follow the lodestar-based method from Hensley. We disagree. The district court
expressly analyzed both of the inputs for calculating the lodestar—a reasonable
hourly fee and the number of hours reasonably expended. See Hensley, 461 U.S. at
433. The court accepted the Fireses’ counsel’s proposed hourly rate of $250 as
reasonable. And after reviewing counsel’s submission detailing the hours she
expended on the matter, the court concluded that some of the hours she billed were
excessive. The district court also provided three examples of excessive hours
included in counsel’s hourly total: time for travel during trial; time spent preparing
a motion for voluntary dismissal; and time expended on the matter generally in light
of the limited discovery and motion practice conducted in the case.

        The Fireses correctly point out that the district court did not expressly identify
all of the hours that it deemed to be excessive. This omission, they contend, means
that the district court failed to calculate the lodestar. Cf. Quigley v. Winter, 598 F.3d
938, 957 (8th Cir. 2010) (“The district court’s failure, under the circumstances here,
to analyze [the plaintiff’s] entitlement to attorney fees under the lodestar approach
was an abuse of discretion.”). The district court’s explicit consideration of both of
the inputs into the lodestar is sufficient for us to conclude that the district court
performed the lodestar calculation. See Corbett v. Sullivan, 353 F.3d 628, 631 (8th
Cir. 2003) (affirming attorney’s fee award where the district court “impliedly, if not
explicitly” determined the lodestar); Padrta v. Ledar Transport, Inc., 116 F. App’x
36, 38 (8th Cir. 2004) (per curiam) (affirming attorney’s fee award where it was
“obvious the district court engaged in the lodestar analysis” even though the district
court “could have been more clear with regards to which precise bills it found to be
excessive”). The Fireses further contend that even if the district court calculated the

                                           -4-
lodestar, it nonetheless abused its discretion by classifying certain hours as excessive.
However, giving due deference to the district court’s unique understanding of the
legal and factual issues implicated by this matter and counsel’s handling of them, we
cannot say that the district court’s decision to classify as excessive the three
categories of hours discussed above amounted to an abuse of discretion. See Polacco
v. Curators of Univ. of Mo., 37 F.3d 366, 370 (8th Cir. 1994); Winter v. Cerro Gordo
Cnty. Conservation Bd., 925 F.2d 1069, 1074 (8th Cir. 1991).

        The Fireses also object to the downward adjustment of their attorney’s fees
based on the district court’s conclusions regarding the minimal relief that they
obtained and the case’s lack of complexity. The Fireses claim that other
considerations weigh against the downward adjustment, including their attorney’s
experience, reputation, and ability; the undesirability of the case and the skill required
to litigate it; the nature of the attorney-client relationship; and awards in similar cases.
Although the Hensley Court acknowledged that a district court may consider these
factors in determining a reasonable attorney’s fee, 461 U.S. at 429 n.3, 434 n.9, it
emphasized that “many of these factors usually are subsumed within the initial
calculation of hours reasonably expended at a reasonable hourly rate.” Id. at 434 n.9;
see also Hardman v. Bd. of Educ. of Dollarway, 714 F.2d 823, 825 (8th Cir. 1983)
(per curiam). The Hensley Court also held that the decision to adjust attorney’s fees
from the lodestar amount to account for limited success is an equitable judgment for
which “[t]here is no precise rule or formula.” 461 U.S. at 436-37. The district court’s
reliance on the limited complexity of this matter and the minimal relief obtained by
the Fireses did not constitute an abuse of discretion. The Fireses’ counsel admits that
this was a run-of-the mill case with issues that were neither novel nor difficult, and
the chasm between the Fireses’ requested relief and the relief that they obtained is
vast. The Fireses’ complaint requested compensatory and punitive damages and
permanent injunctive relief. Though the Fireses prevailed before the jury, they were
awarded only $1.00 in nominal damages. As such, the district court was well within



                                            -5-
its discretion to reduce the Fireses’ attorney’s fees to $10,000. See id.; Farrar, 506
U.S. at 114-15. We affirm.
                        ______________________________




                                         -6-